 Case 3:11-cr-00452-FLW Document 500 Filed 04/15/20 Page 1 of 2 PageID: 4738



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



 UNITED STATES,


                                                        Crim. No.: 11-452(FLW)
              vs.
                                                                ORDER
 KASHEEF MCCALLA,

                          Defendant.



       THIS MATTER having been opened to the Court by pro se defendant Kasheef McCalla

(“Defendant”), on an application for compassionate release under the First Step Act (“FSA”), 18

U.S.C. § 3582(c)(1)(A), in light of the current situation with the coronavirus pandemic; it

appearing that Defendant is currently incarcerated at FCI Fort Dix; it appearing that Defendant,

prior to filing the instant motion, submitted a Letter Request in his civil habeas matter, seeking

early release based on the same reason as the current application, and the Court construed that

request as one made under the FSA, see McCalla v. United States, Civ. Action No.: 13-

6977(FLW)[Dkt #25]; it appearing that on April 13, 2020, the Court denied Defendant’s Letter

Request for failure to exhaust pursuant to the FSA, explaining that the Court has no authority under

the statute to waive exhaustion (the “April Order”); it appearing that Defendant, in his current

motion, asks the Court to excuse exhaustion because of the spread of COVID-19 virus in his prison

facility; however, for the same reasoning discussed in the Court’s April Order, Defendant’s

application is denied for failure to exhaust consistent with Third Circuit’s recent precedent in

United States v. Raia, No. 20-1033, 2020 U.S. App. LEXIS 10582, at *5 (3d Cir. Apr. 2, 2020),

see United States v. Epstein, No. 14-cr-287, 2020 U.S. Dist. LEXIS 62833 (D.N.J. Apr. 9, 2020)


                                                 1
 Case 3:11-cr-00452-FLW Document 500 Filed 04/15/20 Page 2 of 2 PageID: 4739



(Wolfson, J.) (explaining that “a defendant seeking a reduction in his term of imprisonment [under

Section 3582(c)(1)(A)] bears the burden of establishing both that he has satisfied 1) the procedural

prerequisites for judicial review, and 2) that compelling and extraordinary reasons exist to justify

compassionate release.”) (emphasis added); accordingly,

       IT IS on this 15th day of April, 2020,

       ORDERED that Defendant’s motion for compassionate release under the First Step Act is

       DENIED without prejudice to the Defendant to renew his application, if the Bureau of

       Prisons does not respond to his administrative request for compassionate release within 30

       days of submitting the request.


                                                                      /s/ Freda L. Wolfson
                                                                      Hon. Freda L. Wolfson
                                                                      U.S. Chief District Judge




                                                 2
